

Exhibit 10.46

CO-EXCLUSIVE OEM SUPPLY AGREEMENT
 
THIS CO-EXCLUSIVE OEM SUPPLY AGREEMENT (the “Agreement”) is made as of this 7th
day of June, 2009 (the “Effective Date”), by and between Millipore Corporation
having an office at 28820 Single Oak Drive, Temecula, CA  92590 (“Millipore”)
and Embryome Sciences, Inc., a California corporation and subsidiary of BioTime,
Inc., with an address at 1301 Harbor Bay Parkway, Alameda, CA 94502 (“ES”).
 
Recitals


WHEREAS, ES manufactures and sells certain biological products used in
biological research;

 
WHEREAS, ES desires to transfer, manufacture and supply Millipore with certain
quantities of products for its use and resale under Millipore’s own brand and
labeling; and


NOW, THEREFORE, in consideration of the mutual covenants set forth in this
Agreement and for other good and valuable consideration, the parties hereby
agree as follows:


1.           Certain Definitions
1.1           “Affiliates” means an entity which directly or indirectly
controls, is controlled by, or is under common control with a party.  The term
“control” as used in the preceding sentence means the possession of the power to
direct or call for the direction of the management and policies of an entity,
whether through ownership of a majority of the outstanding voting securities, by
contract or otherwise.


1.2           “Agreement” means this Agreement, as it may be amended from time
to time, including the Schedules attached hereto.
 
1.3           “Product” or “Products” shall mean those certain products, as set
forth in Exhibit A, as may be amended from time to time, to include (a) any
other products that ES and Millipore may from time to time agree to include as
Products under this Agreement by amendment, and (b) any improvements,
modifications or enhancements thereto developed by ES to replace any prior
version of a Product, as provided in Section 2.6. The agreed form of an
amendment to add Products is set forth in Exhibit C.
 
1.4           “Specifications” shall mean the technical and functional
specifications pertaining to the Products as listed in Exhibit B, as well as any
changes or additions to such Specifications as shall be made from time to time.
 
1.5           “Media” shall mean the cell culture media set forth in Exhibit A.
 
1.6           “Confidential Information” shall include, but is not limited to,
(i) any trade secrets relating to either party’s product plans, development,
designs, performance, protocols, costs, prices and names, finances, marketing
plans, business opportunities, personnel, research development, formulae or
know-how; and (ii) any information designated by the disclosing party as
confidential in writing, or, if disclosed orally, reduced to writing and
designated as confidential within thirty (30) days; and (iii) the terms and
conditions of this Agreement, except (A) to the extent that a party determines,
in good faith, that disclosure of terms and conditions of this Agreement is
required under any applicable law, or (B) in any proceeding to enforce this
Agreement or to resolve any dispute arising under this Agreement.  “Confidential
Information” shall not include information that:  (i) is or becomes generally
known or available by publication, commercial use or otherwise through no fault
of the receiving party; (ii) is known and has been reduced to tangible form by
the receiving party at the time of the disclosure and is not subject to
restriction; (iii) is independently developed or learned by the receiving party;
(iv) is lawfully obtained from a third party that has the right to make such
disclosure; or (v) is made generally available by the disclosing party without
restriction on disclosure.


 
 

--------------------------------------------------------------------------------

 
 
1.7           “ES Technology Rights” means the intellectual property rights
licensed to or owned by ES that relate to the manufacture, use, sale, or import
of Products, or derivatives or combinations thereof, including but not limited
to one or more of:  i) patents and patent applications, and all patents issuing
from said patents and patent applications, including any divisionals,
continuations and continuations-in-part (to the extent that they cover the same
subject matter of the original application), and reissues and reexaminations of
any such patents, together with all non-US counterparts of the foregoing; and
ii) copyrights (technical publications), whether or not such copyrights are
registered with the US Library of Congress or other governmental body; (iii) use
of the ACTCellerate trademark and iv) any know-how, trade secret or other
proprietary information necessary to use or effectively market and sell the
Products.


1.8           “Net Sales” means the invoiced amount on sales of Products and or
Media less (to the extent applicable and appropriately documented) (i) sales,
tariff and import duties, use and other taxes directly imposed with reference to
particular sales, (ii) permitted volume discounts, rebates, and similar credits
and chargebacks actually allowed and taken (regardless of whether taken or paid
at the time of sale or paid or credited to the buyer at a subsequent date), and
(iii) amounts allowed or credited on returns; provided, any such allowed
deductions shall be listed on the invoice for the applicable Product or
otherwise documented in the ordinary course of business..


2.           Supply of Products


2.1           Purchase and Supply of Products and Media.  During the term of
this Agreement, ES agrees to supply to and/or produce for Millipore any of the
Products and Media as Millipore shall require, upon the terms and conditions as
stated herein.  Millipore and its Affiliates may at all times sell the Products
or Media using their own labels.  Millipore shall provide ES with non-binding
forecasts concerning the consignment of Products and Media and its expected
sales.


2.2           Co-Exclusive Distribution.  The parties agree that only Millipore
and ES and any of their authorized Affiliates, may sell the Products.


2.3           Specifications.  The Specifications for the Products and Media
shall be used by Millipore as it unilaterally deems appropriate on Millipore’s
own Website and in its own marketing and promotional materials. ES grants a
non-exclusive, non-royalty bearing right to Millipore and its Affiliates, during
the term of this Agreement to use the Specifications and/or images obtained from
ES’s datasheets as if it had full right title and interest to the Specifications
and/or any images contained therein.  ES shall obtain prior written approval
from Millipore of its acceptance of any modifications to the Specifications
prior to any Product or Media shipment.
 
2.4           Testing.  ES shall be responsible for performing verification
testing (the “Quality Assurance Testing”) and shall submit test reports to
Millipore with each shipment of Product and/or Media on a regular basis.  ES
shall integrate this information into its systems (Control Plan, SOPs,
Checklists) for the sole purpose of testing, manufacturing and supplying
Products and Media to Millipore.
 
 
2

--------------------------------------------------------------------------------

 
 
2.5           Finished Products; Document Retention.  ES will be responsible for
delivery of finished Products, which meet the Specifications, as may be amended
from time to time, as well as any other applicable governmental standards.  ES
will be responsible for document generation and retention relative to all
pertinent parts of the process, including, but not limited to, materials,
manufacturing, inspection and testing, as generally recommended for good
manufacturing practice.  ES shall not ship any Products to Millipore which do
not meet such standards.
 
2.6           Improvements and Modifications of Products.  If ES develops an
enhancement, improvement, or modification of any Product or Media, ES shall
inform Millipore, including a description of the enhancement, improvement, or
modification. The improved and modified Products may replace or be sold in
addition to the existing Products under condition of mutual agreement between ES
and Millipore.


3.0           Terms of Consignment.


3.1           Pricing.  The Products and Media shall be consigned to Millipore
as provided in Exhibit A and paid for upon subsequent sale to Millipore’s
customers.  .
 
3.2           Shipping.  Unless instructed in writing by Millipore, ES shall
deliver the Products and Media, and related documentation and information, DDP
to Millipore’s designated place of business (Incoterms 2000).  All
transportation costs shall be borne by Millipore.
 
3.3           Purchase Orders; Order Procedures.  Millipore shall place all
orders for Products and Media in a written purchase order.  Notwithstanding the
foregoing, all transfer of Products and Media to Millipore shall be subject to
the provisions of this Agreement and shall not be subject to the terms and
conditions contained in any purchase order of Millipore or confirmation of ES,
except insofar as any such purchase order or confirmation establishes (i) the
quantity of the Products and Media to be transferred, or (ii) the shipment date
or shipping instructions of the Products and/or Media.  Millipore’s obligation
to accept and pay for the Products and Media shall be limited to products
specifically ordered by an authorized agent of Millipore, as evidenced by a
written purchase order.  ES will use commercially-reasonable best efforts to
meet Millipore's requested delivery schedules for Products and Media, but ES's
obligation to fulfill any purchase order is subject to availability of the
Products and Media.  ES will maintain sufficient safety stocks of the Products
and Media to meet Millipore’s twelve month non-binding purchase forecasts.   ES
reserves the right to fulfill any order in part or through delivery in
installments.  ES reserves the right to refuse, cancel or delay shipment to
Millipore if Millipore is delinquent in payments, or when Millipore has failed
to perform any of its obligations under this Agreement.


3.4   Packaging.  ES shall package each unit of Products and Media to the
Specifications and provide all Products and Media in Millipore provided labels,
unless instructed in writing to the contrary by Millipore.  ES shall deliver the
Products and Media, and related documentation and information to Millipore or
customer of Millipore in accordance with Millipore’s specific routing
instructions, including method of carrier to be used.  All transportation costs
shall be borne by Millipore and paid directly to the freight company; provided,
however, that if any transportation costs are not paid directly by Millipore to
the freight company, such costs shall be invoiced to Millipore by ES and paid
within forty-five (45) days of the date shown on the invoice.


 
3

--------------------------------------------------------------------------------

 
 
3.5   Inspection and Acceptance.  All of the Products and Media consigned to
Millipore will be subject to Millipore’s right of inspection and rejection of
non-conforming Products as provided in Section 3.6.

 
3.6           Nonconforming Products.  If any of the Products or Media delivered
to Millipore fail to comply with the Specifications, Millipore shall be
entitled, in addition to its other rights and remedies, to obtain replacement
Products or Media.  Nonconforming products include any Product purchased by
Millipore with a Product expiration date earlier than 18 months after
Millipore’s purchase in the case of Products and 8 months in the case of Media;
provided, that any expiration date may be conditioned upon continuous storage of
the Product at temperatures and under conditions specified by ES.  ES shall
replace such Products in a timely manner conditioned upon return of defective or
Nonconforming Products and shall reimburse Millipore for the cost of the
Nonconforming Products, including transportation and handling costs, the cost of
packaging materials destroyed and the cost of removal, return and destruction of
such nonconforming Products or refund any money at Millipore’s sole option.


3.7           Payment.  Millipore shall pay ES a consignment fee equal to
[*Certain information has been omitted under a request for confidential
treatment, and the omitted information has been filed with the Securities and
Exchange Commission] of Net Sales of Product other than Media.  The consignment
fee for Net Sales of Media shall be $[*Certain information has been omitted
under a request for confidential treatment, and the omitted information has been
filed with the Securities and Exchange Commission] for NC128, $[*Certain
information has been omitted under a request for confidential treatment, and the
omitted information has been filed with the Securities and Exchange Commission]
for M180, $[*Certain information has been omitted under a request for
confidential treatment, and the omitted information has been filed with the
Securities and Exchange Commission] for NC124, and $[*Certain information has
been omitted under a request for confidential treatment, and the omitted
information has been filed with the Securities and Exchange Commission] for
N170.  Should Millipore be required to pay royalties to another party on Net
Sales of Product or Media, the amount payable to ES shall be reduced by the
percentage owed to the other party, provided however that the consignment fee
rate shall be reduced no less than fifty percent.


If Products and/or Media are sold in combination with other biologically active
components or products that are not Products (a “Kit”), Net Sales shall be
calculated by mutual agreement.


All payments to ES on account of Net Sales shall be made no later than
forty-five (45) days after the end of the calendar quarter in which the Net
Sales occurred.  All payments shall be made in United States dollars without
deduction for taxes, assessments, exchanges, collection or other charges of any
kind.  Conversion of foreign currency to U.S. dollars shall be made at the
conversion rate reported in The Wall Street Journal on the last working day of
the calendar quarter to which the payment relates.  Payment shall be made by
delivery of a check to the principal office of ES or by wire transfer to an
account designated for such purpose by ES.  If any payment is not made in full
when due and remains unpaid for more than five days after the date due, late
payments shall accrue interest at the rate of one percent (1%) per month (twelve
percent (12%) per annum) from the date when such payment should have been made.


 
4

--------------------------------------------------------------------------------

 
 
3.8           Net Sales Reports.  No later than forty-five (45) days after the
end of each calendar quarter, Millipore will deliver to ES a statement which
sets forth the quantity of each Product and/or Media sold, Net Sales, and the
amount of owed to ES on account of Net Sales.


3.9           Records and Audit.  Millipore shall keep and maintain records of
Net Sales and Product and Media inventory, with respect to each and every
Product and Media, during the term of this Agreement.  Such records shall be
open to inspection at Millipore’s principal office, at any reasonable time
within two (2) years after the period to which such records relate, by an
independent certified public accountant selected by ES and retained at ES's
expense; provided, however, that Millipore shall bear the expense of an audit if
the audit discloses that Millipore has underpaid any amount of 10% or more
during any three month period or $10,000, whichever is greater.  Said accountant
shall sign a confidentiality agreement (which shall not prohibit disclosure of
information in any lawsuit, arbitration or other proceeding) and shall then have
the right to examine the records kept pursuant to this Agreement and report the
findings of said examination of records to ES as is necessary to (i) evidence
that records were or were not maintained and used in accordance with this
Agreement, and (ii) report any impropriety or inaccuracy in the determination or
payment of any amount due to be paid under this Agreement.  A copy of any report
provided to ES by the independent certified public accountant shall be given
concurrently to Millipore.


3.10           Sales Efforts.  Millipore shall use its commercially-reasonable
best efforts to advertise, promote the sale of, and sell the Products and Media.


 
4.           Scope of Agreement & Consideration for Co-Exclusive Rights
 
4.1           License Rights.  This Agreement sets forth the terms and
conditions that govern ES’s supply of Products and Media to enable Millipore and
its Affiliates to market, sell and distribute such Products and Media under the
ES Technology Rights.  ES hereby grants to Millipore and Millipore hereby
accepts a co-exclusive license under the ES Technology Rights, without right to
sublicense, for Millipore and its Affiliates to import, offer for sale and sell
Products and Media worldwide. The foregoing grant of rights includes the right
to (a) convey to Millipore’s customers the right to use the Products and Media;
(b) employ its Affiliates to sell Products and Media; and (c) employ its
authorized distributors to sell Products and Media.  Such licenses shall grant
Millipore, its Affiliates and its authorized distributors the right to sell
Products and Media for research purposes only.  Without limiting the generality
of the immediately preceding sentence, no Product or Media shall be offered,
sold, or used for the treatment or diagnosis of any disease, injury, or physical
disorder in humans or animals.
 
4.2           Co-Exclusive Rights Fee.  Within forty-five (45) days after the
Effective Date, Millipore shall pay ES the sum of seventy-five thousand dollars
($75,000), which this entire sum shall be applied as a pre-payment credit for
amounts due ES upon Net Sales by Millipore.  This fee is intended to enable
Millipore to practice and use the ES Technology Rights for the Term and to
restrict ES from offering any other distributors or sellers the right to sell
the Products.


4.3           Label License.  Millipore and its Affiliates will label all
Products and Media with a use restriction that enables the purchaser of a
Product and/or Media to use solely for research purposes.
 
 
5

--------------------------------------------------------------------------------

 
 
4.4           Export/Import Licenses.  Millipore or its authorized distributors
shall, at their own cost and expense, obtain such licenses and permits as may be
required to export Products and/or Media to, or to import Products and/or Media
into, any country where Millipore or its Affiliates or authorized distributors
intend to sell Products or Media. At the request of Millipore, ES shall
cooperate and comply with all restrictions imposed by the United States
government relating to the export, or re-export, of the Products and/or
Media.  Millipore also agrees that, without the prior written approval of the
U.S. Department of Commerce, it will not sell Products to any customer it knows,
or has reason to know, will use them, directly or indirectly, in any chemical or
biological warfare application.  ES will cooperate with Millipore, and will
submit all documentation requested by Millipore to determine the appropriate
classifications and/or assist Millipore in obtaining the appropriate licenses
prior to the export of Products.
 


5.           Term and Termination


5.1           Term.  The initial term of this Agreement shall be five (5) years
from the Effective Date (the “Term”), unless sooner terminated as provided in
this Section 5.  The Agreement shall be automatically renewed for successive one
(1) year periods following the expiration of the initial five year term, unless
either party provides written notice to the other of its desire not to continue
the Agreement.  Written notice of non renewal shall be delivered to the other
party not less than one hundred eighty (180) days prior to the expiration of
such term.  NEITHER ES NOR MILLIPORE SHALL BE LIABLE TO THE OTHER FOR DAMAGES OF
ANY KIND ON ACCOUNT OF THE NON-RENEWAL OF THIS AGREEMENT IN ACCORDANCE WITH THIS
SECTION 5.1.


5.2           Millipore may terminate this Agreement at any time, for any reason
or no reason at all, upon sixty (60) days written notice.


5.3           This Agreement may be terminated immediately by either party for
cause if the other party is in material breach of any term or condition of this
Agreement, and fails to cure that breach within ten (10) days after written
notice in the case of any failure to make any payment of money when due, and
sixty (60) days after written notice in the case of any breach other than the
failure to make any payment of money.


5.4In the event that: (a) a party becomes insolvent or enters into any
arrangement or composition with creditors, or makes an assignment for the
benefit of creditors; (b) there is a dissolution, liquidation or winding up of a
party’s business; or (c) a trustee in bankruptcy of the assets of a party is
appointed; the other party may terminate the Agreement by giving written notice
of termination to the first party.


5.5           The termination or expiration of this Agreement shall not act as a
waiver of any breach of this Agreement and shall not act as a release of either
party for any liability or obligation incurred under this Agreement through the
effective date of such expiration or termination.  After termination or
expiration, Millipore may sell any remaining inventory of Products and/or Media
so long as it complies with the payment obligations of Section 3.7.


 
6

--------------------------------------------------------------------------------

 
 
6.0           Warranties and Representations


6.1           ES represents and warrants to Millipore that it owns or possesses
and will continue to own or posses all or sufficient right, title and interest
in and to the Products, and all intellectual property rights and other property
needed to supply Millipore with Products under this Agreement, which includes,
but is not limited to, explicit permission from PromoCell to enable Millipore to
resell Media.  To the best of ES’S knowledge, the Products and Media do not
infringe any copyright, patent, trade secret, or other proprietary right held by
any third party, nor has any claim (whether or not embodies in an action, past
or present) of such infringement been threatened or asserted, nor is such a
claim pending against ES.


6.2           ES warrants to Millipore that all of the Products and Media, when
delivered to Millipore, (i) will conform and perform in all respects with the
Specifications for such Products an Media; (ii) will have a shelf life period of
at least eighteen (18) months in the case of Products and 8 months in the case
of Media, provided that the Products and Media are stored continuously at the
temperatures and under such other conditions as may be specified by ES; and
(iii) will be delivered to Millipore free and clear of all liens and
encumbrances.  Millipore acknowledges that the Products and Media are
experimental biological and laboratory products and are being sold for research
purposes only, and that ES will not know of the use to which any Products will
be put by any purchaser of Products.  ES EXPRESSLY DISCLAIMS ANY IMPLIED
WARRANTY CONCERNING THE PRODUCTS, INCLUDING BUT NOT LIMITED TO ANY WARRANTY OF
MERCHANTIBILITY AND ANY WARRANTY THAT ANY PRODUCT IS FIT FOR ANY PARTICULAR USE.


6.3           ES warrants that it has not sold or provided the Products to any
third party for resale purposes.


6.4           The warranties contained in Sections 6.1 through 6.3 shall survive
any inspection, delivery, and payment of Products, and shall run to Millipore,
its customers, successors and assigns, provided, however, that these warranties
shall not apply to damage resulting from misuse, neglect, accident or similar
reasons not attributable to ES.


6.5           Each of the Parties represents and warrants to the other party
that no commitments have been made to third parties which are inconsistent with
or in derogation of rights granted hereunder, and that they are not under any
obligation that would prevent them from entering into and fully performing under
this Agreement.
 
6.6           Each Party hereto agrees to promptly notify the other Party of any
material fact or condition which may hereafter come to its attention and which
could reasonably be expected to adversely affect the manufacture, operation or
the marketing of the Products, including Product failures or defects, , and any
current or threatened litigation or claims.
 
7.           Indemnification
 
7.1           ES shall defend, indemnify and hold Millipore harmless from and
against any and all third party claims, demands, losses, liabilities, and
damages of every nature, including court costs and fees of attorneys and other
professionals, arising out of or resulting from any negligent or willful act or
omission, misrepresentation or breach of warranty by ES in connection with this
Agreement, except to the extent that such liabilities, losses, costs or expenses
result solely from the wrongful acts of Millipore.


 
7

--------------------------------------------------------------------------------

 
 
7.2         Should the Products and/or Media or any portion thereof be held to
constitute an infringement and use as contemplated by this Agreement be enjoined
or be threatened to be enjoined, Millipore shall notify ES and within a
commercially reasonable time  ES shall:  (i) procure for Millipore the right to
continue use, sale, and marketing of the Products and/or Media; or (ii) replace
or modify the  Product or Media with a version that is non-infringing, provided
that the replacement or modified version meets the specifications of the Product
or Media to Millipore’s satisfaction; or (iii) allow Millipore to pay a lower
percentage of payments as provided in Section 3.7; or (iv) accept the return of
all infringing Products or Media remaining in Millipore’s inventory and in the
inventory of Millipore’s authorized distributors; and (v) defend and hold
Millipore harmless from any claim, lawsuit or arbitration proceeding relating to
such claimed infringement.  Millipore may, at its option, terminate this
Agreement at any time if it is, in fact, so enjoined from selling or using the
Products or Media.  The provisions of this section set forth the entire
liability of ES and the sole remedies of Millipore with respect to infringement
and allegations of infringement of intellectual property rights or other
proprietary rights of any kind in connection with the purchase, sale or
distribution of the Products and Media.


8.            Limitation of Liability


NEITHER PARTY SHALL BE LIABLE TO THE OTHER FOR ANY INDIRECT, INCIDENTAL,
CONSEQUENTIAL, PUNITIVE OR SPECIAL DAMAGES, EVEN IF SUCH PARTY HAS BEEN ADVISED
OF THE POSSIBILITY OF SUCH DAMAGES.


9.           Confidentiality


9.1           Each party shall protect the other’s Confidential Information from
unauthorized dissemination and use with the same degree of care that such party
uses to protect its own like information.  Neither party will use the other’s
Confidential Information for purposes other than those necessary to directly
further the purposes of this Agreement.  Neither party will disclose to third
parties the other’s Confidential Information without the prior written consent
of the other party.  The provisions of this Section 9.1 shall survive
termination of this Agreement.
 
10.           Intellectual Property Rights


10.1           Trademarks.  Except as granted in Section 4.1, no trademark
license is intended or created by operation of this Agreement.  ES recognizes
and acknowledges that Millipore is the sole and exclusive owner of Millipore
marks and Millipore recognizes and acknowledges that ES is the sole and
exclusive owner of the ES marks.  Except for Millipore’s use of the ACTCellerate
mark granted it in Section 4.1 (of which use shall reference Advanced Cell
Technology, Inc. as the owner of such mark), neither party shall acquire or
derive as a result of the execution or performance of this Agreement any right,
title or interest in any trademark owned, licensed to or used by the other
party, nor shall either party adopt any trademark which is deceptively similar
to or likely to cause confusion with any trademarks owned, licensed or used by
the other party.


11.           Compliance with Laws


11.1           In performing under this Agreement both parties will comply with
all applicable laws, rules and regulations of all governmental bodies and
regulatory agencies.
 
 
8

--------------------------------------------------------------------------------

 
 
12.           Records Retention


12.1           During the term of this Agreement, each Party shall maintain
complete and accurate records of manufacturing and testing of the Products, and
each Party and its authorized representatives shall have the right, on
reasonable notice to the other, and at all reasonable times, to enter the
premises of the other and to inspect and take copies of our extracts from such
records.
 
13.           Force Majeure


     Neither party shall be liable for failure or delay in performance under
this Agreement due to causes such as an act of God, strike, lockout or other
labor dispute, civil commotion, sabotage, fire, flood, explosion, acts of any
government, any other causes not within the reasonable control of the party
affected (a “Force Majeure Event”).  In the event either party is unable to
perform any of its obligations hereunder due to a Force Majeure Event, such
party shall promptly notify the other party.  Performance hereunder shall be
promptly resumed after the applicable Force Majeure Event has been remedied,
otherwise this Agreement may be terminated as provided in Section 5..
 
14.           General


14.1           Independent Contractors.  The parties agree that each party is an
independent contractor acting for their own account and that their relationship
shall not constitute a joint venture, partnership, or agency.  Neither party is
authorized on behalf of the other party to make any statements, representations
or warranties, or to enter into any contracts or commitments, or otherwise act
on the other’s behalf unless authorized in writing.
 
14.2           Assignment.  This Agreement shall be binding upon and inure to
the benefit of the Parties hereto and their respective successors and assigns;
provided, however, that neither Party shall have the right to transfer or assign
its interest in this Agreement without the prior written authorization of the
other Party, except that either Party may make such transfer or assignment to a
parent, subsidiary or entity otherwise controlled by, or under common control
with, such Party.
 
14.3           Entire Agreement.  This Agreement and the Attachments thereto
constitute the entire agreement of the parties with respect to the Products and
all other subject matter hereof, and supersedes any prior agreements or
understandings, written or oral, between the parties with respect to such
matters.  No amendment of this Agreement shall be effective unless in writing
and signed by both parties.
 
14.4           Counterparts.  This Agreement may be executed in one or more
counterparts, all of which shall be considered one and the same agreement, and
shall become effective when one or more such counterparts have been signed by
each of the Parties and delivered to the other Party.
 
14.5           Exhibits and Schedules.  All Exhibits and Schedules annexed
hereto or referred to herein are hereby incorporated in and made a part of this
Agreement as if set forth in full herein.  Any capitalized terms used in any
Schedule or Exhibit but not otherwise defined therein shall have the meaning as
defined in this Agreement.
 
14.6           Construction.  If for any reason a court of competent
jurisdiction finds and provision of this Agreement, or portion thereof, to be
unenforceable, that provision of the Agreement will be enforced to the maximum
extent permissible so as to effect the intentions of the parties, and the
remainder of this Agreement will continue in full force and effect.
 
 
9

--------------------------------------------------------------------------------

 
 
14.7           Headings.  The section headings appearing in this Agreement are
inserted only as a matter of convenience and in no way define, limit, construe
or describe the scope or intent of such Section, or in any way affect this
Agreement.
 
14.8           Press Releases.  Neither party will make any announcement, press
release or similar communication regarding this Agreement without the express
written consent of the other, which shall not be unreasonably withheld or
delayed.  The content, timing and necessity of all such communications will be
agreed upon in writing by both parties.  Either party may, however, advise their
respective legal and financial advisors of the nature of this Agreement, to the
extent that such disclosure is required.
 
14.9           Waiver.  No provision of this Agreement may be waived except in
writing by both parties hereto.  No failure or delay by either party hereto in
exercising any right or remedy hereunder or under applicable law will operate as
a waiver thereof, or a waiver of a particular right or waiver of any right or
remedy on any subsequent occasion.
 
14.10           Disputes.  This Agreement shall be governed by, and construed in
accordance with the laws of the State of California.  Both parties shall
undertake all reasonable best efforts to resolve in an amicable manner any
controversy arising in connection with this agreement.  Any controversy or
dispute or claim arising between the parties in connection with this agreement,
which cannot be resolved amicably, shall be settled by binding arbitration under
the Comprehensive Arbitration Rules and Procedures of Judicial and Mediation
Services Inc. (“JAMS”)  by an arbitrator appointed in accordance with said
rules.  The arbitration shall be held in San Diego, California at the local JAMS
office. The award of the arbitrator, if any, shall be final and binding upon the
parties hereto.
 
14.11           Independent Supply.  Nothing in this Agreement will be construed
as restricting Millipore’s ability to acquire, license, develop, manufacture or
distribute for itself, or have others acquire, license, develop, manufacture or
distribute for Millipore, similar products performing the same or similar
functions as the Products contemplated by this Agreement, or to acquire such
similar products in addition to, or in lieu of, the products contemplated by
this Agreement.


14.12           Notices.  Notices shall be in writing and shall be mailed or
delivered by courier or other reasonable means of delivery to the following
addresses:


To Millipore:
To ES:

Attn. Legal Dept.
1301 Harbor Bay Parkway, Suite 100

28820 Single Oak Drive
Alameda, CA 94502

Temecula,
CA  92590                                                                           Attention:  Chief
Executive Officer


IN WITNESS WHEREOF, the parties hereto have caused this agreement to be executed
by their duly authorized representatives, to be effective as of the date first
set forth above.


Millipore
Corporation                                                                                                Embryome
Sciences, Inc.


By:           s/Geoffrey Crouse                      By:           s/RW
Peabody                                           
Name:         Geoffrey Crouse                      Name:         Robert W.
Peabody
Title:           VP Life Science                       Title:           SR VP
and COO



-  -
 
10

--------------------------------------------------------------------------------

 
 
Exhibit A




Products & Media:


ACTCellerate™ cell lines:
Initial offering:
Cell line                               Cat #
7PEND24                            ES-283
SM28                                   ES-150
E68                                       ES-207
4-SKEL-20                           ES-127
4D20.8                                 ES-84
7SMOO32                           ES-278


Media:
Initial offering:
Media                         Cat #
NC128                                 ES-NC128
M180                                   ES-M180
NC124                                 ES-NC124
N170                                    ES-N170




Within 12 months of the Effective Date, the parties intend to add at least 35
additional Products.  These additional products shall be listed in subsequent
amendments to the Agreement in the format attached in Exhibit C.


Quantity:


Unit Size:  5-6 x 105 cells


Delivery within 7 (“seven”) days of order.


Vials to be labeled by ES with labels supplied by Millipore.


ES shall provide information for Product Datasheet and Instructions of Use.


 
11

--------------------------------------------------------------------------------

 
 
Consignment Terms:


Transfer pricing on Products other than Media: [*Certain information has been
omitted under a request for confidential treatment, and the omitted information
has been filed with the Securities and Exchange Commission] commission on Net
Sales


$[*Certain information has been omitted under a request for confidential
treatment, and the omitted information has been filed with the Securities and
Exchange Commission] per 500mL NC128
$[*Certain information has been omitted under a request for confidential
treatment, and the omitted information has been filed with the Securities and
Exchange Commission] per 500mL M180
$[*Certain information has been omitted under a request for confidential
treatment, and the omitted information has been filed with the Securities and
Exchange Commission] per 500mL NC124
$[*Certain information has been omitted under a request for confidential
treatment, and the omitted information has been filed with the Securities and
Exchange Commission] per 500mL N170


In addition to the [*Certain information has been omitted under a request for
confidential treatment, and the omitted information has been filed with the
Securities and Exchange Commission] commission and payment for Net Sales of
Media, Millipore shall pay revenue milestone payments (for sales in the 12 month
period commencing at the execution date, or annually thereafter) as follows:


a.           for $[*Certain information has been omitted under a request for
confidential treatment, and the omitted information has been filed with the
Commission]annual sales, 1% of sales payable within 45 days of anniversary
b.           for $[*Certain information has been omitted under a request for
confidential treatment, and the omitted information has been filed with the
Commission] annual sales, 2% of sales payable within 45 days of anniversary
c.           for $[*Certain information has been omitted under a request for
confidential treatment, and the omitted information has been filed with the
Commission] annual sales, 3% of sales payable within 45 days of anniversary
d.           for $[*Certain information has been omitted under a request for
confidential treatment, and the omitted information has been filed with the
Commission] annual sales, 5% of sales payable within 45 days of anniversary


Minimum annual revenue goal to maintain Co-exclusivity:
$[*Certain information has been omitted under a request for confidential
treatment, and the omitted information has been filed with the Securities and
Exchange Commission] Net Sales in second annual period
 
 
-  -
 
12

--------------------------------------------------------------------------------

 

Exhibit B


Product Specifications


 
Millipore Documentation
Document Number
 
Title
 ACTCellerate human embryonic progenitor cell lines (5-6 X 105 cells/vial)
Document Type
Revision Code
Page Number
Purchase Specification
A
of 3





Responsible Location
Approval Locations
Reference Locations
Language
TE
TE
TE
E
Referenced Documents
Millipore Part Number
 
See Appendix

1.0  
ITEM DESCRIPTION

 
See Appendix
 
2.0  
APPROVED MANUFACTURER / SUPPLIER

 
Embryome Sciences, Inc.
 
1301 Harbor Bay Parkway
 
Suite 100
 
Alameda, CA  94502
 
Attention:  Chief Operating Officer
 
3.0  
MANUFACTURING / SUPPLIER CATALOG/PART NUMBER (if applicable)

 
See Appendix
 
4.0  
SPECIAL PACKAGING  REQUIREMENTS

 
Storage is at -196°C (liquid nitrogen)
 
 
13

--------------------------------------------------------------------------------

 
 
5.0  
SPECIAL MARKINGS REQUIRED

 
All incoming shipments need to be accompanied by a complete and legible Packing
list / PO. The packing list must have at minimum the following criteria.
 
·  
Packing list and shipment should only represent what the PO has been released
for unless when dealing with unpredictable biological yields.

·  
Correct and full PO number in at least one area. A dedicated PO field or in the
address field

·  
Millipore Part Number and  both Vendor Part Number plus Lot Number

·  
Millipore’s correct UOM (Unit of Measure)

·  
Complete Qty Ordered

·  
Qty shipped

·  
Accurate description of goods including product perishability, regulated / non
regulated, Hazard class with proper UN number along with any necessary MSDS
documentation is applicable

 
All labels must include the Lot Number and Part Number information, in addition
to the alphanumeric characters identifying the product.
 
 
NOTE: Millipore Corporation does not allow over-labeling of product. All labels
placed on the product and or product packaging shall remain legible. When a new
label is applied it shall be placed at a different location from an existing
label. Labels can be removed and replaced provided that the product and/or
packaging have not been disturbed by the label removal process.



6.0  
CERTIFICATES/DOCUMENTS REQUIRED:

 
    6.1           Certificate of Analysis acknowledging the requirements listed
below.
 
Cell type:
Male
Euploid:
³80%
Species-specific PCR Evaluation:
+ (Positive)
PCR Evaluation
Specimen: cells
MHV
MPV
MVM
Mycoplasma sp.
PVM
Sendai
TMEV GDVII
 
  - (Negative)
  - (Negative)
  - (Negative)
  - (Negative)
  - (Negative)
  - (Negative)
  - (Negative)

7.0  
QUALITY and ACCEPTANCE REQUIREMENTS

 
7.1           Unit of measure listed:  EA (2 vials=1EA)
 
7.2           Product Shelf life: NA
 
7.3           Lot Specific Testing Result: NA
 
Appendix
 
Vendor Item No.
Millipore Item  No.
Millipore Description
Quantity
Storage Temp.
     
5-6x105 cells
STORE IN LIQUID NITROGEN

 

-  -
 
14

--------------------------------------------------------------------------------

 

EXHIBIT C


Amendment to Add Products


 
AMENDMENT TO CO-EXCLUSIVE OEM AGREEMENT
 


THIS _____AMENDMENT TO CO-EXCLUSIVE OEM AGREEMENT is made and entered into as of
the ____ day of __________(“Effective Date”) by and between Millipore
Corporation, (“Millipore”) and Embryome Sciences, Inc., a California corporation
and subsidiary of BioTime, Inc., (“ES”).


RECITALS


WHEREAS, the parties have entered into that certain Co-Exclusive OEM Agreement
effective July 1, 2009 (the “Agreement”); and


WHEREAS, the parties desire to amend the Agreement to add Products to the
Agreement.


NOW THEREFORE, based upon the above premises, the parties agree as follows:


1.   The following Products and their Specifications are hereby added to Exhibit
A of the Agreement:
 


 


 
     Except as modified above, the Agreement as originally stated, shall remain
in full force and effect. In the event of a conflict or ambiguity between the
terms of this Amendment and the Agreement, the terms of this First Amendment
shall supersede and govern the parties’ agreement.
 
     Execution of this Amendment by a facsimile and/or electronic signature
shall be deemed an original signature.
 
 
                   IN WITNESS WHEREOF, each of the parties hereto have caused
this Amendment to the Agreement to be executed by a duly authorized
representative as of the day and year first above written.


AGREED AND ACCEPTED BY:
Millipore Corporation
 
Embryome Sciences, Inc.
     
By:
 
By:
 
Title:
 
Title:
 
Date
 
Date

 

15

--------------------------------------------------------------------------------